 
Exhibit 10.1

EMPLOYMENT AGREEMENT
 


 
This Employment Agreement (the "Agreement") is entered into as of the 25th day
of February, 2010 between David Saltrellli ("Employee") and Calibert
Explorations, Ltd., a Nevada Corporation, it’s affiliates, predecessors and
subsidiaries (the "Company”).
 
WHEREAS, Employee and the Company desire to enter into this Agreement setting
forth the terms and conditions for the employment relationship of Employee with
the Company during the Employment Term (as defined below).
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties to this Agreement hereby agree as follows:
 
1.             Services
 
                1.1           Employment. During the Employment Term (as defined
below), the Company hires Employee to perform such services as the Company may
from time to time reasonably request consistent with Employee's position with
the Company (as set forth in Section 1.1 and 1.5 hereof) and Employee's stature
and experience in the industry (the "Services"). The Services and authority of
Employee shall include, but not necessarily be limited to, management and
supervision of all aspects of developing and implementing technology initiatives
within the Company.
 
                1.2           Location. During the Term, Employee's Services
shall be performed in Florida. Employee acknowledges and understands that the
Company’s current headquarters are located in Clearwater Beach, Florida and that
officers and other participants critical to the Company’s business are dispersed
nationally and internationally, and that such dispersion will increase
substantially as the Company grows. The parties therefore acknowledge and agree
that the nature of Employee's duties hereunder may require domestic and
international travel from time to time.
 
                1.3           Term. The term of Employee's employment under this
Agreement (the "Employment Term") shall commence on the 25th day of February,
2010 (the "Effective Date") and shall end on February, 24th 2012 unless sooner
extended or terminated in accordance with the provisions of this Agreement.
 
For purposes of this Agreement, "Employment Year" shall mean each twelve-month
period during the Term commencing on February, 24th,  and ending on February,
24th, of the following year. In the event the parties decide to extend this
Agreement for an additional one year Employment Term, any extension agreed upon
must be done so in writing and executed by the Company and Employee no later
than 5 p.m. Eastern Standard Time on November  25th, 2010.
 
1.4           Exclusive Employment; Non-Competition.  Employee agrees that his
employment hereunder is on an exclusive basis, and that as long as Employee is
employed by the Company, Employee will not engage in any other business activity
which is in conflict with Employee’s duties and obligations hereunder.  Employee
agrees that during the Employment Term, Employee shall not directly or
indirectly engage in or participate as an owner, partner, shareholder, officer,
employee, director, agent of or consultant for any business that competes with
any of the principal activities of the Company.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
1.5           Power and Authority.
 
1.5.1        During the Employment Term, Employee shall be Employed as
President, Chief Executive Officer and Chairman of the Board of Directors.
 
                1.5.2        The Company may from time to time during the Term
appoint Employee to one or more additional offices of the Company. Employee
agrees to accept such offices if consistent with Employee's stature and
experience and position with the Company.
 
                1.6           Indemnification. The Company shall indemnify
Employee to the fullest extent allowed by applicable law. Without limiting the
foregoing, Employee shall be entitled to the benefit of the indemnification
provisions contained on the date hereof in the Bylaws of the Company and any
applicable Bylaws of any Affiliate, notwithstanding any future changes therein.
 
2.             Compensation.
 
                 As compensation and consideration for the Services provided by
Employee during the Term pursuant to this Agreement, the Company agrees to pay
to Employee the compensation set forth below.
 
                2.1           Fixed Annual Compensation. The Company shall pay
to Employee salary ("Fixed Annual Compensation") at the rate of $96,000 per
annum beginning on February 25th, 2010, and continuing for the term of this
agreement, with stated salary for the first year of the Employment Term to be
paid as follows: Fixed Annual Compensation payable to Employee by the Company
hereunder shall be paid beginning February 25th of each year during the
Employment Term and at such times and in such amounts as the Company may
designate in accordance with the Company’s usual salary practices, but in no
event less than twice monthly.
 
                2.2           Bonus. Under this Agreement, Employee shall be
entitled to participate in the highest bonus incentive program (hereafter “BIP”)
set up by the Board. While the specific structure and trigger mechanisms for the
BIP are at the sole discretion of the Board, the BIP shall afford Employee the
opportunity to earn a cash bonus through the Employee’s accomplishment of
specific pre-identified reasonable milestones in the development of the
Company’s business, or by exceeding the approved business plan revenue and
income levels. Any payments under the BIP shall be paid annually to Employee and
shall be paid no later than the end of the first quarter following the Company’s
fiscal year-end. In addition to the BIP, Employee shall also be entitled to such
additional bonus, if any, as may be granted by the Board (with Employee
abstaining from any vote thereon) or compensation or similar committee thereof
in the Board's (or such committee's) sole discretion based upon Employee's
performance of his Services under this Agreement.
 


 
2

--------------------------------------------------------------------------------

 
 


3.             Expenses; Additional Benefits
 
                3.1           Vacation. Employee shall be entitled to an
aggregate of two weeks of paid vacation during each year of the Employment Term.
Employee may take vacation at times determined by the Employee, however, subject
the Company’s business needs. In addition, Employee shall be entitled to
holidays generally observed in the United States and the State of Florida.
 
                3.2           Employee Business Expense Reimbursement. Employee
shall be entitled to reimbursement of all business expenses for which Employee
makes a submission for and provides an adequate accounting to the Company
beginning on the effective date of this Agreement. The determination of the
adequacy of the accounting of the foregoing expenses shall be within the
reasonable discretion of the Company’s independent certified accountants taking
into consideration the substantiation requirements of the Internal Revenue Code
of 1986, as amended (the "Code"). Employee shall be entitled to cash
reimbursement for expense items, including extended travel. Employee shall be
entitled to cash or stock reimbursement for ordinary expenses, including phone
and local travel, as approved in advance by the Board. Such reimbursement of
business expenses shall be payable to Employee at the end of each calendar month
for the business expenses incurred by the Employee for the month prior for each
specific submission for reimbursement during the Term of this Agreement,
 
                3.3           Stock Option Plan and Agreement. Concurrently with
the execution of this Agreement and in consideration for the execution thereof,
Employee and the Company shall develop, implement and enter into the Calibert
Explorations, Ltd., 2010 Stock Option Plan and Agreement.
 
                3.4           Medical and Dental Insurance. In the event that
the Company, with the approval of the Board of Directors, elects to establish a
Medial Insurance Benefit Plan for the benefit of the Company’s employment staff,
Employee shall be entitled to participate in such plan which shall include
comprehensive medical and dental insurance (from a reputable and
financially-sound insurance carrier of national standing) for himself and his
immediate family. Such insurance shall cover at the minimum 100% of all
hospitalization costs after payment of deductibles and 80% of other medical
costs, with the annual deductible not exceeding $500 per person. There shall be
no cap on benefits for the medical insurance, and the annual cap for dental
insurance benefits shall not be less than $3,000. The Company may either provide
these benefits directly to Employee or promptly reimburse Employee for the cost
of such benefits, at the Company’s election.
 
                3.5           Other Agreements. Concurrent with the execution of
this Agreement, Employee and the Company shall enter into other Transaction
Documents that have not been previously executed.
 
                3.6           General. Employee shall be entitled to participate
in any profit-sharing, pension, health, sick leave, holidays, personal days,
insurance or other plans, benefits or policies (not duplicative of the benefits
provided hereunder) available to the employees of the Company or its Affiliates
on the terms generally applicable to such employees.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
                3.7           No Reduction of Benefit or Payment. No payment or
benefit made or provided under this Agreement shall be deemed to constitute
payment to Employee or his legal representative or guardian in lieu of, or in
reduction of, any benefit or payment under an insurance, pension or other
benefit plan, and no payment under any such plan shall reduce any payment or
benefit due under this Agreement.
 
                3.8           Covenant Not To Solicit.  Employee agrees that for
a period of two (2) years following any termination of the employment of the
Employee with the Company, Employee will not, directly or indirectly, without
the prior written consent of the Company:  solicit, entice, persuade or induce
any employee, consultant, agent or independent contractor of the Company or of
any of its subsidiaries or Affiliates to terminate his or her employment with
the Company or such subsidiary or Affiliate to become employed by any person,
corporation or other entity other than the Company or such subsidiary or
Affiliate,  or approach any such employee, consultant, agent or independent
contractor for any of the foregoing purposes, or hire any such employee,
consultant, agent or independent contractor or authorize or assist in the taking
of any such actions by any third party.
 
3.9           Confidentiality.  During the Term of Employment and continuously
thereafter, Employee shall keep secret and retain in strictest confidence and
not use or disclose, furnish or make accessible to anyone outside the Company
and any of its Affiliates, directly or indirectly, or use for the benefit of
Employee or others except in conjunction with the business of the Company and
the business of any of its subsidiaries or Affiliates, any Protected
Information.  The term “Protected Information” shall mean trade secrets,
confidential or proprietary information and all other knowledge, technology,
know-how, information, documents or materials owned, developed or possessed by
the Company or any of its subsidiaries or Affiliates, whether in tangible or
intangible form, pertaining to the business of the Company or any of its
subsidiaries or Affiliates, including, but not limited to, research and
development, operations, systems, databases, computer programs and software,
designs, models, operating procedures, knowledge of the organization, products
and services (including prices, costs, sales or  content), processes,
techniques, contracts, financial information or measures, business methods,
future business plans, details of consultant contracts, new personnel
acquisition plans, business acquisition plans, customers and suppliers
(including identities of customers and prospective customers and suppliers,
identities of individual contacts at business entities which are customers  or
prospective customers or suppliers, preferences, businesses or habits), and
business relationships.  Provided however, that Protected Information shall not
include information that shall become generally known to the public or the trade
without violation of this Section 1.6.
 
                3.10        Company Ownership.  The results and proceeds of
Employee’s services hereunder, including, without limitation, any works of
authorship resulting from Employee’s services during his employment with the
Company or any of the Company’s Affiliates and any works in progress, shall be
works-made-for-hire, and the Company shall be, and shall be deemed, the sole
owner throughout the universe of any and all rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion without any further payment
to Employee whatsoever.
 

 
 
4

--------------------------------------------------------------------------------

 
 
If, for any reason, any of such results and proceeds shall not legally be a
work-for-hire and/or there are any rights which do not accrue to the Company
under the preceding sentence, then Employee hereby irrevocably assigns and
agrees to assign any and all of Employee’s right, title and interest thereto,
including, without limitation, to any and all copyrights, patents, trade
secrets, trademarks and/or other rights of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed to
the Company, and the Company shall have the right to use the same in perpetuity
throughout the universe in any manner the Company determines without any further
payment to Employee whatsoever.  Provided however, that if the Company elects
not to utilize any work(s) of authorship resulting from Employee’s services
during his Employment Term, the Company shall wave and release all rights to
said work(s) and assign all rights thereto to Employee. Employee shall, from
time to time, as may be requested by the Company, do any and all things which
the Company may deem useful or desirable to establish or document the Company’s
exclusive ownership of any and all rights in any such results and proceeds,
including, without limitation, the execution of appropriate copyright and/or
patent applications or assignments.  To the extent Employee has any rights in
the results and proceeds of Employee’s services that cannot be assigned in the
manner described above, Employee unconditionally and irrevocably waives the
enforcement of such rights.  This Section 3.10 is subject to, and shall not be
deemed to limit, restrict, or constitute any waiver by the Company of any rights
of ownership to which the Company may be entitled by operation of law by virtue
of the Company’s being the employer of Employee.
 
                3.11         Litigation.  Employee agrees that, during the
Employment Term, for two (2) years thereafter and, if longer, during the
pendency of any litigation or other proceeding, (i) Employee shall not
communicate with anyone (other than his personal attorney(s) and/or tax
advisor(s)) and, except to the extent necessary in the performance of Employee’s
duties hereunder, with respect to the facts or subject matter of any pending or
potential litigation, or regulatory or administrative proceeding involving the
Company or any of its Affiliates, or any of their officers, directors,
shareholders, representatives, agents, employees, suppliers or customers, other
than any litigation or other proceeding in which Employee is a
party-in-opposition, without giving prior notice to the Company’s Board of
Directors or Company Counsel and receiving a response, and (ii) in the event
that any other party attempts to obtain information or documents from Employee
with respect to matters possibly related to such litigation or other proceeding,
Employee shall promptly so notify the Company’s Board of Directors  or Company
Counsel and await any response .
 
                 3.12        No right to Give Interviews or to Write Books,
Articles, etc.    Employee agrees that during the Employment Term and for a
period of two (2) years thereafter, except with the Company’s prior written
authorization, Employee shall not (i) give any interviews or speeches, or (ii)
prepare or assist any person or entity in the preparation of any books,
articles, television or motion picture productions or other creations, in either
case, concerning the Company or any of its Affiliates, or any of their officers,
directors, shareholders, representatives, agents, employees, suppliers or
customers.
 
                3.13        Return of Property.  All documents, date books,
recordings, or other property, whether tangible or intangible, including all
information stored in electronic form, obtained or prepared by or for Employee
and/or utilized by Employee in the course of Employee’s employment with the
Company shall remain the exclusive property of the Company.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
                In the event of the termination of Employee’s employment for any
reason, the Company reserves the right, to the extent permitted by law and in
addition to any other remedy the Company may have, to deduct from any monies
otherwise payable to Employee by the Company the following:  (i) the full amount
of any debt Employee owes to the Company or to any of the Company’s Affiliates
at the time of or subsequent to the termination of Employee’s employment with
the Company; and (ii) the value of the Company’s property which is retained in
Employee’s possession after the termination of Employee’s employment with the
Company.  In the event that the law of any state or other jurisdiction requires
the consent of an employee for such deductions, this Agreement and the
Employee’s signature hereon shall serve, and be deemed to serve, as such
consent. Employee acknowledges and agrees that the foregoing remedy shall not be
the sole and/or exclusive remedy of the Company with respect to a breach of this
Section 3.13.
 
                3.14        Non-Disparagement.  Employee agrees that he shall
not, during the Employment Term and for a period of two (2) years thereafter,
criticize, ridicule or make any statement which disparages or is derogatory of
the Company or any of its Affiliates, or of any of their officers, directors,
shareholders, representatives, agents, employees, suppliers or customers.
 
                 3.15        Injunctive Relief/Specific Enforcement. The Company
has entered into this Agreement in order to obtain the benefit of Employee’s
unique skills, talent, and experience.  Employee acknowledges that the services
to be rendered by Employee are of a special, unique and extraordinary character
and, in connection with such services, Employee will have access to confidential
or proprietary information or trade secret vital to the Company’s business and
the businesses of its subsidiaries and Affiliates.  By reason of this, Employee
acknowledges, consents and agrees that any violation of Sections 1.4 and 3.10 –
3.15 of this Agreement will result in irreparable harm to the Company and its
subsidiaries or Affiliates, and that money damages will not provide adequate
remedy to the Company, and that the Company shall be entitled to have those
sections specifically enforced by any court having competent jurisdiction.
Accordingly, Employee agrees that the Company may obtain injunctive and/or other
equitable relief for any breach or threatened breach of those sections, in
addition to any other remedies, including the recovery of money damages from
Employee available to the Company.
 
                3.16        Non-Renewal Notice.  The Company shall notify
Employee in writing in the event that the Company elects not to extend this
Agreement as provide for in Section 1.3 herein.  If the Company gives Employee
such notice less than three (3) months before the end of the Employment Term,
Employee shall be entitled to receive his Salary as provided in Section 2.1,
payable in accordance with the Company’s then-effective payroll practices,
subject to applicable withholding requirements, for the period commencing after
the end of  the Employment Term which, when added to the portion of the
Employment Term, if any, remaining when the notice is given or the termination
occurs, equals three (3) months.  The payments provided for in this Section 3.16
are in lieu of any severance or income continuation or protection under any
Company plan that may now or hereafter exist.  Employee shall be required to
mitigate the amount of any payment provided for in this Section 3.16 by seeking
other employment or otherwise, and the amount of any such payment provided
hereunder shall be reduced by any compensation earned by Employee from any third
person.
 
 
 
6

--------------------------------------------------------------------------------

 
 
3.17         The provisions of Sections 1.4 and 3.11-3.16 shall, without any
limitation as to time, survive the expiration of Employee’s employment
hereunder, irrespective of the reason for any termination.
 
4.             Termination:
 
                4.1           Voluntary Termination.   Employee may voluntarily
terminate his employment with the Company at any time upon at least ninety (90)
days prior written notice, in which case this Agreement shall terminate on the
90th day from such notice, or such longer period as may be consented to in
writing by the Company.  Upon such termination, the Company shall have no
further obligations under this Agreement, except to pay all amounts of Base
Salary accrued, but unpaid, at the effective date of voluntary termination, and
all reasonable unreimbursed business-related expenses, if any.
 
                4.2           Disability.  In the event of the permanent
disability (as hereinafter defined) of Employee during the Term of Employment,
the Company shall have the right, upon written notice to Employee, to terminate
Employee’s employment under this Agreement, effective upon the 30th calendar day
following the giving of such notice (or such later day as shall be specified in
such notice).  Upon the effectiveness of such termination, (i) the Company shall
have no further obligations under this Agreement, except as to pay and to
provide, subject to applicable withholding, (A) all amounts of Base Salary
accrued, but unpaid, at the effective date of termination, (B) a lump sum amount
equal to Employee’s then annual Base Salary, (C) a pro rata portion of
Employee’s Quarterly Bonus or Target Bonus, as applicable, and (D) all
reasonable unreimbursed business-related expenses, and (ii) Employee shall have
no further obligations hereunder other than those provided for in Sections 1.4
and 3.18  of this Agreement.
 
All amounts payable to Employee pursuant to this Section 4.2 shall be payable
within thirty  (30) days following the effective date of the termination of
Employee’s employment.  For purposes of this Section, “permanent disability”
shall be defined as any physical or mental disability or incapacity which
renders Employee incapable in any material respect of performing the services
required of him in accordance with his obligations under Sections 1.1 and 1.5
for a period of  ninety  (90) days, consecutive or otherwise, in any three
hundred and sixty (360) day period.
 
                4.3           Death.  In the event of the death of Employee
during the Term of Employment, this Agreement shall automatically terminate and
the Company shall have no further obligations hereunder, except as to pay and
provide to Employee’s beneficiary or other legal representative, subject to
applicable withholding, (A) all amounts of Base Salary accrued but unpaid, at
the date of death, (B) a pro rata portion of Employee’s Quarterly bonus or
Target Bonus, as applicable, and (C) all reasonable unreimbursed business
related expenses.  All amounts payable to Employee pursuant to this Section 4.3
shall be payable within thirty (30) days following the Companies receipt of
notice of date of death.
 
                4.4           Cause.  The Company shall have the right, upon
written notice to Employee, to terminate Employee’s employment under this
Agreement for Cause (as hereinafter defined);  In the event of a termination for
cause, this Agreement shall terminate and the Employee shall be removed from
office effective as of the date specified by the Company in the notice, and (i)
the Company shall have no further obligations hereunder, except to pay all
amounts of Base Salary, reimburse all reasonable unreimbursed business-related
expenses and pay and provide all other benefits accrued to the date of
termination and (ii) Employee shall have no further obligations hereunder,
except for those provided in Sections 1.4 and 3.18 hereof;  provided, however,
that nothing contained in this Section 4.4 shall constitute a waiver or release
by the Company of any rights or claims it may have against Employee for actions
or omissions which give rise to a termination under this Section  4.4.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
For purposes of this Agreement, the term “Cause” shall mean:
 
(i) Any act of fraud, embezzlement or dishonesty on the part of Employee with
respect to the Company or any of its subsidiaries or Affiliates; or
 
(ii) Any material breach by Employee of his obligations under this
Agreement;  or
 
(iii) A material breach of, or the failure or refusal by Employee to perform and
discharge Employee’s duties, responsibilities or obligations under this
Agreement (it being understood that no action or failure to act by Employee
shall be considered to be Cause if such action or failure to act shall have been
taken by Employee in good faith); or
 
(iv) Gross negligence or willful misconduct in the performance of duties to the
Company that has resulted or is likely to result in substantial and material
damage to the Company; or
 
(v) Repeated unexplained or unjustified absence from the Company; or
 
(vi) A material and willful violation of any federal, state or local law; or
 
(vii) Conviction of a felony or a crime involving moral turpitude causing
material harm to the standing and reputation of the Company, in each case as
determined in good faith by the Board of Directors of the Company.
 
                4.5           Plan Benefits.  Upon any termination of Employee’s
employment hereunder, the Company shall pay Employee the amounts and shall
provide all benefits generally available upon termination under any employee
benefit plans, policies and practices of the Company, determined in accordance
with the applicable terms and provisions of such plans, policies and practices.
 
5.             General
 
5.1           Governing Law. Venue The laws of the State of Florida shall govern
the interpretation, construction and applicability of this Agreement in any
arbitration or judicial proceeding.
 
5.2           Attorneys’ Fees. In the event that any legal (judicial or
arbitral) proceeding is instituted in connection with any controversy arising
out of this Agreement or the enforcement of any rights hereunder, the prevailing
party (as defined by the courts of Florida) shall be entitled to recover, in
addition to court and other costs, such sums as the court or arbitrator may
decide are reasonable as attorneys’ fees.
 


 
8

--------------------------------------------------------------------------------

 
 
 
5.3           Waiver.  Neither party shall, by mere lapse of time, without
giving notice be deemed to have waived any breach by the other party of any of
this Agreement.  Further, the waiver by either party of a particular breach of
this Agreement shall be construed or deemed as a continuing waiver of such
breach.
 
                5.4           Entire Agreement. The parties agree that this
instrument constitutes and contains the entire agreement between the parties
concerning the subject matter and contents of this Agreement, and that this
instrument supersedes all prior negotiations, proposed agreement, or
understandings, if any, between the parties concerning any of the provisions or
contents of this Agreement.  No amendment to this Agreement shall be effective
unless it is in writing and signed by a duly authorized representative of each
of the parties to this Agreement.
 
                 5.5          Fair Meaning. The parties agree that the wording
of this Agreement shall be construed as a whole according to its fair meaning,
and not strictly for or against the party that drafted this Agreement.
 
                 5.6          Counterparts.  This Agreement may be executed in
any number of counterparts which shall be deemed an original, and all of which
taken together constitutes one and the same Agreement.
 
                5.7           Severability.  The parties agree that if any
provision of this Agreement should ever be declared or determined by any court
of competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby, and said
illegal or invalid part, term or provision shall be automatically conformed to
the law, if possible, or if not possible, be deemed to be stricken from this
Agreement.
 
                5.8           Waiver/Estoppel. Any party hereto may waive the
benefit of any term, condition or covenant in this Agreement or any right or
remedy at law or in equity to which any party may be entitled, but only by an
instrument in writing signed by the parties to be charged. No estoppel may be
raised against any party except to the extent the other parties rely on an
instrument in writing, signed by the party to be charged, specifically reciting
that the other parties may rely thereon. The parties' rights and remedies under
and pursuant to this Agreement or at law or in equity shall be cumulative and
the exercise of any rights or remedies under any provision hereof or rights or
remedies at law or in equity shall not be deemed an election of remedies; and
any waiver or forbearance of any breach of this Agreement or remedy granted
hereunder or at law or in equity shall not be deemed a waiver of any preceding
or succeeding breach of the same or any other provision hereof or of the
opportunity to exercise such right or remedy or any other right or remedy,
whether or not similar, at any preceding or subsequent time.
 
                 5.9          Notices. Any notice that the Company is required
to give or may desire to give to Employee hereunder shall be in writing and may
be served by delivering it to Employee, or by sending it to Employee by
certified mail, return receipt requested (effective three days after mailing) or
overnight delivery of the same by delivery service capable of providing verified
receipt (effective the next business day),
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
or facsimile (effective twenty-four hours after receipt is confirmed by person
or machine), at the address set forth below, or such substitute address as
Employee may from time to time designate by notice to the Company. Any notice
that Employee is required or may desire to serve upon the Company hereunder
shall be in writing and may be served by delivering it personally or by sending
it certified mail, return receipt requested or overnight delivery, or facsimile
(with receipt confirmed by person or machine) to the address set forth below, or
such other substitute address as the Company may from time to time designate by
notice to Employee. Such notices by Employee shall be effective at the same
times as specified in this Section 5.9 for notices by the Company.
 
The Company:
 
Calibert Explorations, Ltd.
645 Bayway Blvd.
Clearwater Beach, Florida, 33767
Phone: 727-442-2667
Facsimile: 727-683-9671

 
Employee:
 
David Saltrelli
645 Bayway Blvd.
Clearwater Beach, Florida, 33767
Phone: 727-442-2667
Facsimile: 727-683-9671

 
                 5.10        Captions. The paragraph headings contained herein
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
                 5.11        No Partnership or Joint Venture. Nothing herein
contained shall constitute a partnership between or joint venture by the parties
hereto.
 
                 5.12        Assignability.  Successors.
 
                 (a)  The obligations of employee may not be delegated and,
except as expressly provided in this Section 5.12 relating to the designation of
beneficiaries, Employee may not, without the Company’s prior written consent
thereto, assign, transfer, convey, pledge, encumber, hypothecate or otherwise
dispose of this Agreement or any interest herein.  Any such attempted delegation
or disposition shall be null and void and without effect.  Provided however,
that Employee may assign all or any portion of his rights to receive
compensation hereunder to any corporation at least fifty percent (50%) of the
capital stock of which is owned or controlled by Employee, to any other entity
in which Employee owns or controls at least fifty percent (50%) of the total
ownership interests, to trusts for the benefit of the family of Employee, to
charitable trusts or to trusts for the benefit of any charitable purpose, or to
any charity or non-profit organization. Notwithstanding any other provision
hereof, Employee shall not be permitted to establish loan-out companies to
provide his services to the Company and assign this Agreement thereto.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
                 (b)  The Company and Employee agree that this Agreement and
each of the Company’s rights and obligations hereunder may be assigned or
transferred by the Company to, and shall be assumed by and be binding upon, any
Successor to the Company.  The term “Successor” shall mean any corporation or
other business entity which succeeds to the assets or conducts the business of
the Company, whether directly or indirectly, by purchase, merger, consolidation
or otherwise.  In the event another corporation or other business entity becomes
a Successor of the Company, then the Successor shall, by an agreement in form
and substance reasonably satisfactory to Employee, expressly assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if there had been no merger.
 
                5.13         No Mitigation; No Offset. Without limiting any
other provision hereof, the Company agrees that any income and other employment
benefits received by Employee from any and all sources before, or during this
Agreement shall in no way reduce or otherwise affect the Company's obligation to
make payments and afford benefits hereunder.
 
6.             Arbitration.
 
                                (a)           In the event of any controversy
arising from or concerning the interpretation of this Agreement or its subject
matter (including, without limitation, the interpretation, application, or
enforceability of this Agreement or the arbitrability of the controversy), the
parties agree that such controversy shall be resolved exclusively by binding
arbitration before a single neutral arbitrator selected jointly by the
parties.  The Company and Employee shall each be responsible for 50% of the fees
and expenses of the arbitrator.  Each party shall be responsible for its own
attorneys’ fees and any other costs occasioned by the arbitration, without
regard to which party thereto prevails.  Provided however, that the arbitrator
may award attorneys’ fees and costs to a party the terms of this Agreement.  The
parties to the arbitration shall have all rights, remedies, and defenses
available to them in a civil action before a court.  If, for any legal reason, a
controversy arising from or concerning the interpretation, application, or
enforceability of this Agreement requires judicial intervention, the parties
agree that the controversy shall be brought in the Pinellas County Superior
Court or the U.S. District Court for the District of Florida.
 
                                (b)           The parties hereby waive and agree
not to assert (by way of motion, as a defense or otherwise) (a) any and all
objections to jurisdiction that they may have under the laws of the State of
Florida or the United States, and (b) any claim (i) that it or [he/she] is not
subject personally to jurisdiction of such court, (ii) that such forum is
inconvenient, (iii) that venue is improper, or (iv) that this Agreement or its
subject matter may not for any reason be arbitrated or enforced as provided in
this Section 6.0 (b).
 
                                (c)           Within ten (10) business days
after receipt of the notice submitting a dispute or controversy to arbitration,
the parties shall attempt in good faith to agree upon an arbitrator to whom the
dispute will be referred and on a joint statement of contentions. Each party
hereby agrees that service of process in such action will be deemed accomplished
and completed when a copy of the documents is sent in accordance with the notice
provisions in Section 5.9 hereof.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
                                (d)           Discovery shall be conducted in
accordance with the Florida Rules of Civil Procedure regarding discovery. The
arbitrator shall establish the discovery schedule promptly following submission
of the joint statement of contentions (or the filing of the answer to the demand
for arbitration) which schedule shall be strictly adhered to. To the extent the
contentions of the parties relate to custom or practice in the Company’s
business model, or the technical industry generally, or to accounting matters,
each party may select an independent expert or accountant (as applicable) with
substantial experience in the industry segment involved to render an expert
opinion or opinions. All decisions of the arbitrator shall be in writing.  The
arbitrator shall make all rulings in accordance with Florida law and shall have
authority equal to that of a Superior Court judge, to grant equitable relief in
an action pending in Superior Court in which all parties have appeared.
 
                7.             Contractual Nomenclature. All references herein
to "Dollars" or "$" shall mean Dollars of the United States of America, its
legal tender for all debts public and private. Wherever used herein and to the
extent appropriate, the masculine, feminine or neuter gender shall include the
other two genders, the singular shall include the plural, and the plural shall
include the singular.
 
                8.             Publicity. Neither party shall issue any press
release or announcement of or relating to the execution of, or any terms,
provisions or conditions contained in this Agreement without the other party's
prior approval of the content and timing of any such announcement or
announcements.
 
9.             Proof of Right to Work.  For purposes of federal immigration law,
Employee will be required to provide the Company with documentary evidence of
his identity and eligibility for employment in the United States within three
(3) business days of Employee’s date of hire; otherwise, the Company may
terminate the employment relationship and this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
Calibert Explorations, Ltd., a Nevada Corporation
 


 
By: DAVID SALTRELLI
       David Saltrelli, President, Director
 


 
Employee
 
By: DAVID SALTRELLI
       David Saltrelli, an Individual
 


 



 
 
12

--------------------------------------------------------------------------------

 
